Name: 94/785/EC: Commission Decision of 2 December 1994 concerning the request from the United Kingdom to the Commission to exempt certain transport operations from the application of Council Directive 89/684/EEC on vocational training for certain drivers of vehicles carrying dangerous goods by road (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  organisation of transport;  chemistry;  Europe;  deterioration of the environment
 Date Published: 1994-12-10

 Avis juridique important|31994D078594/785/EC: Commission Decision of 2 December 1994 concerning the request from the United Kingdom to the Commission to exempt certain transport operations from the application of Council Directive 89/684/EEC on vocational training for certain drivers of vehicles carrying dangerous goods by road (Only the English text is authentic) Official Journal L 317 , 10/12/1994 P. 0015 - 0015COMMISSION DECISION of 2 December 1994 concerning the request from the United Kingdom to the Commission to exempt certain transport operations from the application of Council Directive 89/684/EEC on vocational training for certain drivers of vehicles carrying dangerous goods by road (Only the English text is authentic) (94/785/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/684/EEC of 21 December 1989 on vocational training for certain drivers of vehicles carrying dangerous goods by road (1), and in particular Article 3 thereof, Whereas on 16 September 1994 the United Kingdom Government sent the Commission a letter requesting it, in accordance with Article 3 of the abovementioned Directive, to authorize it to exempt from the application of the Directive, for a period of two years, the carriage, for agricultural purposes, of ammonium nitrate from farms to fields; whereas the United Kingdom authorities envisage requiring that such operations must be performed by agricultural vehicles between farmland occupied by the same person, that the vehicles must also belong to the same person, that they travel a distance of not more than 12 kilometres from the place where they are normally kept and they have a maximum load of 10 tonnes; Whereas the other provisions generally applicable to carriage of the product concerned, in particular on classification, packaging and labelling, are not covered by the scope of the Directive; whereas, therefore, they are not covered by the request for an exemption; Whereas the United Kingdom's request concerns national operations posing little danger or pollution hazard because of their special characteristics; whereas, in particular, the operations in question are carried out just a few times a year by farmers who are generally familiar with the handling and use of this product, which they employ as a fertilizer; whereas the conditions which the United Kingdom authorities plan to impose preclude any significant danger to road safety or the environment; Whereas, therefore, the abovementioned request should be accepted, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to exempt the carriage of ammonium nitrate from the application of Council Directive 89/684/EEC, provided that the operations are performed by agricultural vehicles between farmland occupied by the same person, that the vehicles belong to the same person, that they travel not more than 12 kilometres from the place where they are normally kept and that their load does not exceed 10 tonnes. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 2 December 1994. For the Commission Marcelino OREJA Member of the Commission (1) OJ No L 398, 30. 12. 1989, p. 33.